DETAILED ACTION

Allowable Subject Matter
Claims 1, 6, 8, 17 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art discloses/teaches a reciprocating internal combustion engine in the context of the claimed invention including a cylinder comprising an intake port and an exhaust port; a turbine connected to the exhaust port and configured to receive exhaust gas from the cylinder to drive the turbine; an electrical generator connected to the turbine; an electronic controller connected to the electrical generator; and a battery connected to the electrical generator and electronic controller wherein the combination of said electrical generator, said electronic controller, and the battery are configured to transfer power generated by the turbine to at least one of the battery, a turbocharger, a compressor, and an electric motor.  However, the prior art does not disclose or teach the turbine being integral with the exhaust port so that exhaust passes through the turbine to enter into an exhaust manifold.
Regarding claim 6, the prior art discloses/teaches a reciprocating internal combustion engine in the context of the claimed invention including two or more cylinders, each cylinder comprising an intake port and an exhaust port; a turbine connected to the exhaust ports of the at least two cylinders by a connecting manifold and configured to receive exhaust gas from the at least two cylinders to drive the turbine; an electrical generator connected to the turbine; an electronic controller connected to the electrical generator; and a battery connected to the electrical generator and electronic .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NGOC T NGUYEN/Primary Examiner, Art Unit 3799